DETAILED ACTION
Election
Applicants’ election, with traverse, of invention I and the following in their response of December 12, 2021 is acknowledged.
The single fusion protein encoded by the vector pCARGHOl-TREM1 (21-136) presented in Appendix A, the amino acid sequence for which is shown in Appendix B and includes:
•	the CRDsAT sequence that is originally presented in SEQ ID NO:3, at amino acids 1 to 164, and serves as the elected lectin domain of galectin (AA 1-164 of Appendix B);
•	the TEV recognition site sequence, a sequence recognized by the cysteine protease from the Tobacco Etch Virus that is originally presented in SEQ ID NO:3, at amino acids 165-171 and serves as the elected protease cleavage motif (AA 165-171 of Appendix B); and
•	the human membrane receptor TREM-1, the sequence for which is published in GenBank AFl 96329 .1, more particularly the extracellular domain thereof that spans residues 21- 136 of that published sequence (AA 173-280 of Appendix B), as the elected molecule of interest.

Regarding this election, the following is noted.  Applicants’ election of the single fusion protein encoded by the vector pCARGHOl-TREM1 (21-136) presented in Appendix A, the amino acid sequence for which is shown in Appendix B cannot be examined because said amino acid sequence per se has not been entered into the sequence listing herein.  Any future rejection based on entering said sequence will not be considered a new grounds of rejection.
In order to move this case forward1, the following invention will be examined.  A fusion protein comprising the lectin domain of galectin as set forth by residues 1-164 of SEQ ID NO:  3 and the TEV cleavage site set forth by residues 165-171 of SEQ ID NO:  3.
Applicants’ traversal is based on the following arguments.  These arguments are not found to be persuasive for the reasons in each reply.  
	(A) The Applicant does not agree with having to elect a particular protein of interest insofar as the purpose of the claimed invention is a method for the affinity purification of any 
(A) Reply:	As per MPEP 2111, the claims must be interpreted in light of the specification.  Since the instant specification discloses multiple species encompassed by the claims, a request to elect a specific species is not improper.  Nonetheless, upon allowance of a generic claim, species encompassed by said claim will be examined.
The restriction requirement is still deemed proper and is therefore made FINAL.  
Claim History
Original claims 1-14 were filed on June 18, 2019.  With the preliminary amendment of June 18, 2019, no claims have been cancelled, claims 1-4 and 6-14 have been amended, and claims 15-20 have been added.  Claims 1-20 are pending.  Claims 22 and 4-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected inventions, there being no allowable generic or linking claim.  Claims 1 and 3, as encompassing the elected invention, are hereby examined.
Effective Filing Date
Based on the fact that the instant application is a 371 filing, the effective filing date granted for the instant claims is May 11, 2017, the filing date of PCT/FR2017/051140.  It is acknowledged that applicants claim the benefit of the foreign application FRANCE 1654324, filed May 13, 2016.
AIA -First Inventor to File Status
Based on the effective filing date of May 11, 2017 the present application is being examined under the AIA , first to file provisions.
 Abstract
The application is objected to because no abstract has been filed.  

The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words. It is important that the abstract not exceed 150 words in length since the space provided for the abstract on the computer tape used by the printer is limited. The form and legal phraseology often used in patent claims, such as "means" and "said," should be avoided. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.

	Drawings-Objections
The drawings of June 18, 2019 are objected to for the following reasons.
Figure 2 is objected to because the nucleotide sequence presented, and annotated as SEQ ID NO:  2, is not the same as SEQ ID NO:  2 of the sequence listing.
Figure 8 is objected to because the lanes therein are not explained by the drawing or the legend and the labeling at the bottom is not legible.
	Figure 9 is objected to for disclosing sequences that are not identified by a sequence identifier number (SEQ ID NO: ).  The sequence rules embrace all nucleotide sequences with ten or more bases and all amino acid sequences with four or more amino acids.  Said sequences must be disclosed in a sequence listing and identified by a specific SEQ ID NO: (MPEP 2421.02).  37 CFR 1.821(d) requires the use of the assigned sequence identifier number in all instances where the description or claims of a patent application discuss sequences, regardless of whether a given sequence is also embedded in the text of the description or claims of an application. Applicant is required to check the disclosure completely and to make corrections to identify all of the sequences disclosed therein by sequence identifier numbers.
Specification-Objections
	The specification is objected to because the protein disclosed on page 10, and annotated as SEQ ID NO:  1, is not the same as SEQ ID NO:  1 of the sequence listing.
	The specification is objected to for failing to define the abbreviation ‘CRDSAT’.

Claim Rejections - 35 USC § 112-Second Paragraph or (b)
The following is a quotation of 35 U.S.C. 112(b):
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1 and 3 are rejected under 35 U.S.C. 112, second paragraph or (b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention for the following reasons.
For claim 1, the phrase ‘a galectin’ renders the claim indefinite.  It is unclear whether said phrase means (i) naturally occurring galectins or (ii) naturally occurring galectins and recombinant variants of naturally occurring galectins. The skilled artisan would not know the metes and bounds of the recited invention.  For purposes of examination, it is assumed that said phrase means (ii) naturally occurring galectins and recombinant variants of naturally occurring galectins3.
 Claims dependent from the claims rejected above are also indefinite for the reasons stated above.  Any subsequent rejection, based on clarification of the above phrases and terms, will not be considered a new ground for rejection.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

1 is rejected under 35 U.S.C. 102(a1) as being anticipated by John et al, 2004 (US2004/0023855).  John teaches a galectin-3 domain (SEQ ID NO:  1 therein) which consists of residues 14-156 of SEQ ID NO:  3 herein with two substitutions.  John further teaches said galectin-3 domain in a fusion protein [133-142] with a protease cleavage site used to separate the galectin-3 domain from the fusion partner.  Therefore, claim 1 is rejected under 35 U.S.C. 102(a1) as being anticipated by John et al, 2004 (US2004/0023855).    
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
	AIA : A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim 3 is rejected under 35 U.S.C. 103(a) as being unpatentable over John et al, 2004 in view of Day et al, 2006.  The teachings of John are described above.  While John teaches fusion proteins comprising a cleavage motif for any endoprotease [137], John does not specifically teach use of a TEV cleavage motif.  However, fusion proteins comprising a TEV cleavage motif were well known in the art (e.g., Day).  It would have been obvious to a person of ordinary skill in the art to include a TEV cleavage motif in the fusion protein of John.  Motivation to do so is provided by Day, which teaches that TEV can be used to separate parts of fusion proteins. The expectation of success is high, as fusion proteins comprising a TEV cleavage motif were well known in the art. Therefore, claim 3 is rejected under 35 U.S.C. 103(a) as being unpatentable over John et al, 2004 in view of Day et al, 2006.  It is noted that the instant rejection is supported, at least, by rationales (a)-(d), (f), and (g) derived from KSR International vs Teleflex Inc (MPEP 2141(III)).
Claims 1 and 3 are rejected under 35 U.S.C. 103(a) as being unpatentable over John et al, 2004 and the combination of John et al, 2004 and Day et al, 2006 each in view of Colonna,  rejected under 35 U.S.C. 103(a) as being unpatentable over John et al, 2004 and the combination of John et al, 2004 and Day et al, 2006 each in view of Colonna, 2009 (US2009/0081199).  It is noted that the instant rejection is supported, at least, by rationales (a)-(d), (f), and (g) derived from KSR International vs Teleflex Inc (MPEP 2141(III)).
Claim Rejections - 35 USC § 112-First Paragraph
The following is a quotation of the first paragraph of 35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Enablement
It is the examiner’s position that the making and using of fusion proteins, including a linking protease cleavage motif, has been very well known in the art for decades (e.g., Jenny et al, 2003).  In addition, John teaches a domain of galectin-3 (SEQ ID NO:  1 therein) as a fusion protein [133-142] with a protease cleavage site used to separate the galectin-3 domain from the fusion partner.  Therefore, no rejection under 35 U.S.C. 112, first paragraph/enablement, is made.  
MPEP 2164.01 states: “A patent need not teach, and preferably omits, what is well known in the art.”
Written Description
Based on the teachings of the instant application and the prior art, as discussed above under 35 USC 102 and 103, it is the examiner’s position that the making and using of fusion proteins, including the domain of galectin-1 of John and a linking protease cleavage motif were sufficiently described such that the skilled artisan would recognize applicants were in possession at the time of filing. 
Allowable Subject Matter
No claims are allowable.
Final Comments
As applicants are likely aware, the Office grants only a limited amount of time for each case.  It is requested that applicants make their arguments very concise and amend claims to allowable subject matter at the earliest possible time.   If applicants deem it necessary to reiterate the rejections, their prior arguments, and/or rebuttals by the Office, it is requested that any new arguments be clearly indicated.  In addition, in order for applicants’ arguments and remarks to be understood, it is required that, when referring to the specification, the page numbers and lines of the specification as filed be pointed to, not paragraphs of the published application or subsequent filings of the specification.  This is necessary as, the published application and subsequent filings are different from the specification as filed.
In order to expedite prosecution, the email address and direct phone number of applicants’ representative is appreciated. 
To insure that each document is properly filed in the electronic file wrapper, it is requested that each of amendments to the specification, amendments to the claims, applicants’ remarks, requests for extension of time, and any other distinct papers be submitted on separate pages and identified with the proper document code (see http://usptoptc/sites/istrk/ifwdc/default.aspx).   
It is also requested that applicants identify support, within the original application, for any amendments to the claims and specification.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHERIDAN SWOPE whose telephone number is 571-272-0943.  The examiner appreciates the opportunity to clarify any communication and can normally be reached on 9am-5pm ET.  If attempts to reach the examiner by telephone are unsuccessful after 2 business days, the examiner’s supervisor, Robert Mondesi, can be reached on 408-918-7584.
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If applicants wish to expedite prosecution by receiving e-mail communications from the Examiner, applicants must file written authorization.  The following is a sample authorization statement which may be used by applicant. 


Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system (see http://pair-direct.uspto.gov) or contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
/SHERIDAN SWOPE/Primary Examiner, Art Unit 1652                                                                                                                                                                                                        
	
	
	
	


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Applicants have received three request for election of a full-length fusion protein, which must be entered into the sequence listing before examination thereof.
        2 SEQ ID NO:  1 does not comprise or consist of residues 1-164 of SEQ ID NO:  3.
        3 For example, see figure 4.